Case 2:18-cv-00786-SPC-MRM Document 63 Filed 03/27/20 Page 1 of 4 PageID 586



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

BRYANT’S TEAM SPORTS, INC., a
Florida corporation

                  Plaintiff,

v.                                                          Case No.: 2:18-cv-786-FtM-38MRM

MIZUNO USA, INC.,

                Defendant.
                                                 /

                                      OPINION AND ORDER1

        Before the Court is Plaintiff’s Motion for Voluntary Dismissal Without Prejudice

Under Fed. R. Civ. P. 41(a)(2), or in the Alternative, Motion for Extension of Time to

Respond to Defendant’s Motion for Summary Judgment (Doc. 60). Defendant filed a

Response in Opposition (Doc. 62) and Declaration of Attorney John M. Bowler (Doc. 62-

1) in support.        For the reasons below, the Court denies dismissal and grants the

alternative relief.

                                           BACKGROUND

        Bryant’s Team Sports, Inc. is an online reseller of sporting goods in marketplaces

such as Amazon and Ebay. Bryant sold Mizuno products on its Amazon marketplace

until Mizuno ceased allowing the sales in 2018. This lawsuit followed. Plaintiff originally

filed this action in Florida state court on September 20, 2018, alleging breach of contract,

tortious interference with a business relationship, and violations of Fla. Stat. § 671.203, §



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER f ees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a f ailed hyperlink does not affect this Order.
Case 2:18-cv-00786-SPC-MRM Document 63 Filed 03/27/20 Page 2 of 4 PageID 587



501.201-213, and § 542.15 et seq. (Doc. 3 at 6-10). On November 28, 2018, the action

was removed to this Court. (Doc. 1).

        On March 4, 2020, Mizuno filed a Motion for Summary Judgment (Doc. 58), stating

that Bryant’s has taken no discovery (party or nonparty) in this case, serving no requests

for production or interrogatories on Mizuno, and declining to take depositions of Mizuno

or third parties. Mizuno, in contrast, states that it has propounded significant discovery

and taken depositions, expending well over six figures in financial resources, including

fees and costs, to defend this case. Discovery closed on February 4, 2020, and Bryant’s

did not move for an any extensions.

        In response to the Motion for Summary Judgment, Bryant’s filed an eleventh-hour

request for dismissal without prejudice under Fed. R. Civ. P. 41(a)(2). Although Bryant’s

argues that the Motion to Dismiss is brought in good faith, he states that the “Court

probably wants to know why a Voluntary Dismissal is being sought” and proceeds to make

certain admissions that are telling. See Doc. 60, ¶ 7. In sum, Bryant’s simply failed to

prosecute this case by the discovery deadline, and now faced with a potential adverse

ruling on the merits, seeks dismissal without prejudice. Mizuno opposes the dismissal,

arguing prejudice.

        Bryant’s does not dispute that it failed to conduct discovery, instead stating that

“neither Bryant nor Mizuno initiated discovery prior to the closing of the pleadings.” 2 (Doc.

60, ¶ 7). This is clearly untrue as Mizuno filed a lengthy Motion for Summary Judgment

and supporting brief and declarations/supporting evidence setting out Mizuno’s theory of

the case and every legal and evidentiary gap in Bryant’s claims. (Doc. 58).


2
 It is unclear when Bryant’s believes that the pleadings closed. Bryant’s seems to be referring to the close
of discovery here.




                                                     2
Case 2:18-cv-00786-SPC-MRM Document 63 Filed 03/27/20 Page 3 of 4 PageID 588



                                      DISCUSSION

       Rule 41 of the Federal Rules of Civil Procedure governs the dismissal of actions.

A plaintiff may dismiss an action without an order of the court at any time before the

adverse party has served an answer or moved for summary judgment. Fed. R. Civ. P.

41(a)(1). If, as is the case here, the adverse party has served an answer, dismissal is

available to a plaintiff only upon order of the court and upon such terms and conditions

as the court deems appropriate. Fed. R. Civ. P. 41(a)(2). “The district court enjoys broad

discretion in determining whether to allow a voluntary dismissal under Rule 41(a)(2).”

Pontenberg v. Boston Scientific Corp., 252 F.3d 1253, 1255 (11th Cir. 2001) (citation

omitted). “[I]n most cases, a [voluntary] dismissal should be granted unless the defendant

will suffer clear legal prejudice, other than the mere prospect of a subsequent lawsuit, as

a result.”    McCants v. Ford Motor Co., Inc., 781 F.2d 855, 856-57 (11th Cir. 1986)

(emphasis in original).

       Here, the Court exercises its discretion and denies the request for dismissal.

Mizuno has actively litigated the case since its inception in November 2018. Bryant’s did

not seek dismissal until after completion of all discovery and presentation of Mizuno’s

evidence in support of summary judgment. Bryant’s has offered no reason for making its

Motion so late in the proceedings, and indeed has offered no justification at all for the

Motion.      The Court finds no equities which favor Bryant’s dismissal, and finds that

dismissal at this stage of the proceedings would result in great prejudice to Mizuno. It is

not simply the prospect of another suit that would prejudice Mizuno here. Mizuno has

expended considerable resources in litigating this suit up to now. To dismiss at this stage,




                                             3
Case 2:18-cv-00786-SPC-MRM Document 63 Filed 03/27/20 Page 4 of 4 PageID 589



when the summary judgment motion is already under consideration, would prejudice

Mizuno.

       Accordingly, it is now

       ORDERED:

       (1)    Plaintiff’s Motion for Voluntary Dismissal Without Prejudice Under Fed. R.

Civ. P. 41(a)(2), or in the Alternative, Motion for Extension of Time to Respond to

Defendant’s Motion for Summary Judgment (Doc. 60) is GRANTED IN PART AND

DENIED IN PART.

       a.     The request for dismissal under Fed. R. Civ. P. 41(a)(2) is denied.

       b.     The alternative relief is granted, and Plaintiff shall have until April 6, 2020

to respond to Defendant’s Motion for Summary Judgment (Doc. 58) or advise the Court

of a settlement.

       (2)    If Plaintiff fails to respond the Court will consider the Motion for

Summary Judgment without the benefit of a response.

       DONE and ORDERED in Fort Myers, Florida this 27th day of March, 2020.




Copies: All Parties of Record




                                             4
